DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following minor informalities:
Claim 18, line 1: please amend the preamble to refer to the storage device of claim 15.
Appropriate correction is requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-19 (hereafter patent claims) of U.S. Patent No. 11,264,056.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
The patent claims include all of the limitations of the instant application claims.  The patent claims also include additional limitations. (See mapping of claims provided below).  Hence, the instant application claims are generic to the species of invention covered by the patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”, In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
The instant application claims are believed to map to the patent claims as follows:
Claim 1 maps to patent claim 2 (which includes all the limitations of patent claim 1) (see patent claim 1, lines 7-12; patent claim 2, lines 3-9).
Claim 2 maps to patent claim 2.
Claim 3 maps to patent claim 3.
Claim 4 maps to patent claim 4.
Claim 5 maps to patent claim 5.
Claim 6 maps to patent claim 6.
Claim 7 maps to patent claim 7.
Claim 8 maps to patent claim 2 (which includes all the limitations of patent claim 1) (see patent claim 1, lines 13-15).
Claim 9 maps to patent claim 8.
Claim 10 maps to patent claim 9.
Claim 11 maps to patent claim 10.
Claim 12 maps to patent claim 11.
Claim 13 maps to patent claim 12.
Claim 14 maps to patent claim 13.
Claim 15 maps to patent claim 14.
Claim 16 maps to patent claim 15.
Claim 17 maps to patent claim 16.
Claim 18 maps to patent claim 17.
Claim 19 maps to patent claim 18.
Claim 20 maps to patent claim 19.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: (a) a process occurring as a result of executing the program, or (b) a machine programmed to operate in accordance with the program, or (c) a manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or (d) a composition of matter.
Claim 9 recites one or more processor-readable storage media encoding processor-executable instructions. The storage media is not claimed to be non-transitory, and therefore this recitation can be broadly interpreted as e.g., a carrier wave or a transitory propagating signal, which is non-statutory subject matter under 35  U.S.C. § 101. Furthermore, while the specification cites in paragraph 0032 an embodiment where the computer instructions are stored in a tangible memory, paragraph 0033 also recites that intangible computer-readable communication signals may embody the readable instructions. Therefore, the specification includes embodiments of the invention where the storage medium could be transitory.
Allowable Subject Matter
Claims 1-20 would otherwise be allowable if the rejections under Double Patenting and 35 U.S.C. § 101 are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Yu (US 2006/0233077) discloses: in regard to claim 1, in a computing system (Figure 4), a method, comprising: comparing a write fault repeat count for a sector to a predetermined threshold of write fault repeat count (paragraph 0052: “limited number of turns of retry operations RetryLimit”).
However, Yu does not disclose: in regard to claim 1, determining vibration of a circuit board of the storage device, and in response to determining that the vibration is above a threshold and that the write fault repeat count for a sector is below the predetermined threshold write fault repeat count, selecting a first type of a write-retry operation.
Claims 9 & 15 have similar distinguishing limitations as claim 1.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Cho (US 2004/0042105) discloses a method wherein writing, reading, and error detecting operations are repeated several times while recording data on a disc, and sector reassigning can be performed with respect to a sector from which an error is detected.
Kojima et al. (US 2006/0034008) discloses an SRAM where a read error rate, a write error rate, a seek error rate, a reassignment count, a startup count, a startup time-over event count, and an accumulated value of other error indices are saved for each magnetic head mounted in a magnetic disk device.
Ding et al. (US 2009/0128945) discloses data-protection based on system vibration modes wherein the extent to which a write fault threshold is lowered can be a function of a vibration source, vibration frequency, vibration period, and/or vibration duration.
Wei et al. (US 8,037,348) discloses implementing a temporary data reassignment comprising storing the portion of data to one or more storage locations of a second storage medium if the steps of obtaining the vibration status indicate a vibration duration that exceeds a threshold duration.
Song (US 2013/0038961) discloses comparing the number of times that the write retry operation has been performed with consideration of Track Per Inch (TPI); and determining a data sector on which the write retry operation has been performed as a first data sector.
Sakurai (US 2013/0166973) discloses a system wherein when an access-error determining unit has determined that the number of retries exceeds a predetermined number, the access-error determining unit registers the corresponding part as a diagnosis failure LBA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner advises that interviews typically last less than one hour, and are unlikely to result with any determination or decision regarding patentability, favorable or otherwise. Any proposed amendment to the claims, in an attempt to overcome a rejection, would require: (a) closer, more in-depth review of the applied reference(s); and/or (b) further and more extensive search by the Examiner, both of which could only be performed upon Applicant’s filing of a written response. For the same reasons, any arguments against the Examiner’s rejections (with or without proposed amendments), while to be fully considered, are unlikely to change the disposition of the claims within the limited amount of time allotted for interviews, and would be best presented by the Applicant in a written response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688